UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 20-6301


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

KARL E. MOORE, SR.,

                   Defendant - Appellant.



                                     No. 20-6470


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

KARL E. MOORE, SR.,

                   Defendant - Appellant.




Appeals from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:02-cr-00217-MSD-JEB-1)


Submitted: May 27, 2021                                         Decided: June 7, 2021
Before KING and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Karl E. Moore, Sr., Appellant Pro Se. Andrew Curtis Bosse, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, Karl E. Moore, Sr., appeals the district court’s orders

granting his 18 U.S.C. § 3582(c)(1)(B) motion for a sentence reduction under section

404(b) of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5222, and

denying reconsideration. On appeal, Moore challenges several of his convictions * and

contends that the modified sentence imposed by the district court is procedurally and

substantively unreasonable. For the reasons that follow, we affirm.

       We review a district court’s decision whether to grant a reduction under the First

Step Act for abuse of discretion. See United States v. Collington, 995 F.3d 347, 358 (4th

Cir. 2021). Under section 404(b) of the First Step Act, “[a] court that imposed a sentence

for a covered offense may . . . impose a reduced sentence as if sections 2 and 3 of the Fair

Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372) were in effect at the time

the covered offense was committed.” 132 Stat. at 5222. The district court correctly

determined that Moore was sentenced for covered offenses. See United States v. Gravatt,

953 F.3d 258, 263-64 (4th Cir. 2020).

       A sentence modification under the First Step Act and 18 U.S.C. § 3582(c)(1)(B) is

not a plenary resentencing, but is a more robust proceeding than a sentence modification

under 18 U.S.C. § 3582(c)(2). Collington, 995 F.3d at 354, 356, 358. In imposing a

reduced sentence, the sentencing judge must (1) “accurately recalculate the [Sentencing]


       *
         We previously affirmed Moore’s convictions. See United States v. Smith, 441 F.3d
254, 260-65 (4th Cir. 2006). The challenges to his convictions are not properly before us
in this First Step Act proceeding.

                                             3
Guidelines . . . range”; (2) “correct original Guidelines errors and apply intervening case

law made retroactive to the original sentence”; and (3) “consider the [18 U.S.C.] § 3553(a)

factors to determine what sentence is appropriate.” Id. at 355 (emphasis omitted). “[W]hen

a court exercises discretion to reduce a sentence, the imposition of the reduced sentence

must be procedurally and substantively reasonable.” Id. at 358.

       Regarding the procedural reasonableness of Moore’s reduced sentence, our review

of the record reveals that the district court properly calculated the Sentencing Guidelines

range and adequately considered the 18 U.S.C. § 3553(a) sentencing factors. We discern

no procedural error in the district court’s imposition of Moore’s modified sentence. With

regard to substantive reasonableness, “we look to the totality of the circumstances to

determine whether the district court abused its discretion in applying the [§ 3553(a)

factors].” United States v. Bollinger, 798 F.3d 201, 221 (4th Cir. 2015); see Collington,

995 F.3d at 360. We conclude that the district court acted within its discretion by reducing

Moore’s aggregate sentence to 400 months after considering the purpose of the First Step

Act, the § 3553(a) factors, the offense conduct, Moore’s criminal history, and his prison

disciplinary record.   Finally, we discern no error in the district court’s denial of

reconsideration.

       Accordingly, we affirm the district court’s orders. We deny Moore’s motion for the

appointment of counsel. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED

                                             4